       Case 1:19-cv-09020-LTS-GWG Document 19 Filed 06/29/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
HIMELDA MENDEZ                                                 :

                                                             :     ORDER
                          Plaintiff,                               19 Civ. 9020 (LTS) (GWG)
                                                             :
        -v.-
                                                             :

KATHRYN MARKEL FINE ARTS, INC.                               :

                                                             :
                           Defendant.
---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, United States Magistrate Judge

       Discovery having concluded in this matter, the following schedule is ordered for pre-trial
motions, if any: Any motion for summary judgment is due July 29, 2020. Any opposition
papers are due August 28, 2020. Any reply is due September 18, 2020.

        The motion shall be made returnable before Judge Swain and shall comply with the
formal requirements as set forth in her individual practices, which are available at:
https://www.nysd.uscourts.gov/hon-laura-taylor-swain
The parties should note the certification required by paragraph A.2.b of those practices.

        Judge Swain has set specific requirements for other pre-trial filings in this matter and for
attendance at a conference before her on Friday, December 4, 2020, at 11:00 a.m. in Courtroom
12-D, 500 Pearl Street New York, New York, which are set forth in the annexed document
entitled “Judge Swain’s Order Regarding Pre-trial Requirements in this Matter.” The
requirements of this document are incorporated herein by reference and constitute an Order of
this Court. Please note the mechanism set forth in paragraph 1 for obtaining a stay of these
requirements.

        SO ORDERED.

Dated: June 29, 2020
       New York, New York

                                                             ______________________________
                                                             GABRIEL W. GORENSTEIN
                                                             United States Magistrate Judge
       Case 1:19-cv-09020-LTS-GWG Document 19 Filed 06/29/20 Page 2 of 6




     JUDGE SWAIN’S ORDER REGARDING PRE-TRIAL REQUIREMENTS IN THIS
                               MATTER



1.     Dispositive Pre-Trial Motions

       Dispositive motions, if any, seeking resolution, in whole or in part, of the issues to be
       raised at trial must be directed to Judge Swain and shall be served and filed on or before
       the date set by Judge Gorenstein. No pre-motion conference is required, but the parties
       must comply with the consultation and certification requirements of Paragraph A.2.b. of
       Judge Swain's Individual Practices Rules. If the movant believes the motion, if granted,
       would obviate entirely the necessity of a trial in this matter, the movant may so state in a
       separate MOTION FOR STAY, which must be served and filed with the moving papers,
       and may in such stay motion request that the Court defer the remaining requirements of
       this Order pending its decision on the dispositive motion. Unless the Court grants such
       stay motion, the filing of a dispositive motion does not affect the parties' obligations
       under this Order.

2.     Other Pre-Trial Motions

       Other motions, including but not limited to motions in limine relating to evidentiary
       issues, must be filed and served no later than thirty (30) days before the date set forth in
       paragraph 7 below, unless otherwise allowed by the Court for good cause shown.

3.     Preliminary Conference

       Counsel1 for the parties must confer preliminarily at least forty-five (45) days before the
       date set forth in paragraph 7 below. At or prior to this preliminary conference, counsel
       must provide copies of each proposed exhibit for inspection by opposing counsel and for
       waiver or noting of objection and shall make the disclosures required by Fed. R. Civ. P.
       26(a)(3). At the preliminary conference, counsel must discuss (a) settlement, (b) any
       anticipated further motion practice, including motions in limine, and (c) the matters
       required to be addressed in their Joint Pre-Trial Statement, as set forth in paragraph 4
       below.




       1
          As used in this Order, the term “counsel” means, in the case of an individual party who
is proceeding Pro Se, such party.
      Case 1:19-cv-09020-LTS-GWG Document 19 Filed 06/29/20 Page 3 of 6



4.     Joint Pre-Trial Statement

       Counsel for all parties must confer2 and must prepare, execute and file with the Court,
       with one courtesy copy provided to the chambers of Judge Swain, no later than seven (7)
       days before the date set forth in paragraph 7 below, a single document captioned
       JOINT PRE-TRIAL STATEMENT, which must include:

       a.      A concise statement of the legal issues to be decided.
       b.      A concise statement of the material facts not in dispute.
       c.      A witness list containing the names, addresses and a brief summary of the
                      testimony of each witness each party will call. A person not identified on
                      this list may not be called during a party’s case in chief.
       d.      A final exhibit list in tabular form containing the following information for all
                      exhibits to be offered at trial. Exhibits not identified on this list may not
                      be offered during a party's case in chief. The format shall be substantially
                      as illustrated below.

Exhibit Number or            Description          Objection(s), if any             Status
      Letter



               i.     Plaintiff's exhibits must be identified by numbers (e.g., Plaintiff's Exhibit
                      1, Plaintiff's Exhibit 2) and Defendant's Exhibits must be identified by
                      letters (e.g., Defendant's Exhibit A, Defendant's Exhibit B). If there is
                      more than one Plaintiff or Defendant, the parties must coordinate their
                      designations so as to avoid duplication.

               ii.    In the "Objection(s)" column of the table, one asterisk should be entered to
                      indicate exhibits to which no party objects on grounds of authenticity, and
                      two asterisks should be entered to indicate exhibits to which no party
                      objects on any ground. Any objections must be explained briefly, with
                      citation to the relevant Federal Rule of Evidence or other legal authority.

               iii.   The "Status" column should be left blank, for later use by the Court.

       e.      A list of the depositions, if any, to be offered at trial, with notation and
               explanation (including citation to the relevant legal authority) of any objections to
               the designations.
       f.      Stipulations, if any, as to the admissibility of exhibits and depositions.
       g.      Each party's statement as to whether the case is to tried before a jury.



       2
         If, due to a party's incarceration or other cause beyond the parties’ control, it is
impossible for the conference to be held in person or telephonically, the required consultation
must be accomplished through timely-initiated correspondence.
     Case 1:19-cv-09020-LTS-GWG Document 19 Filed 06/29/20 Page 4 of 6



     h.     A statement as to whether or not all parties consent to trial of the case by a
            magistrate judge (without identifying which parties have or have not so
            consented).
     i.     Each party’s estimate of the time required for presentation of its case.

     When feasible, the Joint Pre-Trial Statement should also be submitted to Chambers on a
     CD-Rom in WordPerfect or Microsoft Word format.

     The following documents must be annexed to, or submitted to Judge Swain's Chambers
     concurrently with, the Joint Pre-Trial Statement:

            One copy of each documentary exhibit to be offered at trial. Such exhibits must
            be pre-marked. In the event that a party intends to offer more than 15
            documentary exhibits at the trial, the exhibits should be tabbed and included in a
            binder for easy reference. On the day of trial, counsel must bring additional pre-
            marked copies for use by witnesses, the courtroom deputy, opposing parties and
            (if applicable) the jury.

5.   Proposed Findings of Fact and Conclusions of Law

     If the case is not to be tried before a jury, each party shall must on each other party and
     file with the Court its proposed findings of fact and conclusions of law, which shall be
     broken down into separately enumerated paragraphs, no later than seven (7) days before
     the Final Pre-Trial Conference date set forth in paragraph 7 below. When feasible,
     the proposed findings of fact and conclusions of law should also be submitted on a CD
     Rom in WordPerfect or Microsoft Word format.

6.   Proposed Voir Dire, Requests to Charge and Verdict Form

     a.     In a case to be tried before a jury, and no later than seven (7) days before the
            Final Pre-Trial Conference date set forth in paragraph 7 below:

            i.      each party must serve on each other party and file with the Court its
                    proposed voir dire and verdict form. Prior to service and filing of the
                    proposed voir dire and verdict form, counsel must provide copies to
                    opposing counsel for inspection and noting of objection; and

            ii.     The parties must file a single document captioned JOINT REQUESTS TO
                    CHARGE, which must include the full text of all of their proposed jury
                    instructions, with source citations. If the parties are not in agreement on a
                    particular charge, the disputed language must be highlighted and any
                    counterproposal(s) presented together with the disputed section. Disputed
                    language must be accompanied by a brief explanation of the objection(s),
                    with citations to the relevant legal authority.
      Case 1:19-cv-09020-LTS-GWG Document 19 Filed 06/29/20 Page 5 of 6



       b.      When feasible, proposed voir dire, requests to charge and verdict forms must also
               be submitted to Chambers on a CD-Rom in WordPerfect or Microsoft Word
               format.

7.     Final Pre-Trial Conference

       The parties are directed to appear before Judge Laura Taylor Swain in Courtroom No.
       17C,3 500 Pearl Street, New York, NY 10007, for a final pre-trial conference on Friday,
       December 4, 2020, at 11:00 a.m. The purpose of the conference is to explore the
       possibility of settlement, to schedule the trial (which will, Judge Swain’s calendar
       permitting, commence within two weeks after the conference) if necessary, to review the
       issues to be tried and the proof to be offered in connection therewith, and to resolve any
       remaining pre-trial issues. Counsel for defendant(s) shall be responsible for making
       arrangements for an incarcerated pro se plaintiff’s telephonic participation in the
       final pretrial conference.

       The counsel who plan to try the case must appear at such conference. Counsel attending
       the conference must seek settlement authority from their respective clients prior to such
       conference. If counsel is not granted such authority, the client must be present in person
       or available by telephone so that a settlement can be consummated if possible.
       “Settlement authority,” as used in this order, includes the power to enter into stipulations
       and make admissions regarding all matters that the parties may reasonably anticipate
       discussing at the pre-trial conference including, but not limited to, the matters enumerated
       in this Pre-Trial Scheduling Order.

       The Court will not adjourn the final pre-trial conference or excuse the appearance of a
       party or its counsel unless a stipulation of settlement is on file prior to the pre-trial
       conference date set forth in this paragraph 7.

8.     No Adjournment of Deadlines

       The deadlines set forth in this Pre-Trial Scheduling Order will not be adjourned except in
       the Court’s discretion upon good cause as shown in a written application signed by
       counsel, stating whether the other part(ies) consent, and served upon all parties. “Good
       cause,” as used in this paragraph, does not include circumstances within the control of
       counsel or the client.




       3
         On the day of the conference, check the electronic board in the lobby to be certain of
the proper courtroom.
      Case 1:19-cv-09020-LTS-GWG Document 19 Filed 06/29/20 Page 6 of 6



9.    Non-Compliance with This Order

      In the event that any party fails to comply with this Pre-Trial Scheduling Order, or is not
      prepared to go forward with trial on the date scheduled, the Court may impose sanctions
      or take other action as appropriate. Such sanctions and action may include assessing
      costs and attorney’s fees, precluding evidence or defenses, dismissing the action, granting
      judgment by default, and/or other appropriate penalties.

      In particular, the parties are advised that the Court may, without further hearing, render
      judgment in favor of the adverse party if a party is not prepared to proceed to trial within
      two weeks of the scheduled final pre-trial conference date.

10.   Other Matters

      An incarcerated pro se party may apply for relief from or modification of the foregoing
      requirements upon a showing of cause. Any such application must be in writing, must be
      served on all other parties and counsel, must specify the nature of the modification or
      waiver sought, and must be submitted to the Court well in advance of the otherwise
      applicable deadline for complying with the requirement.

      SO ORDERED.
